Citation Nr: 0703997	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  02-19 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for genitourinary 
disability, claimed as secondary to exposure to lead-based 
paint.

2.  Entitlement to service connection for a liver disability, 
claimed as secondary to exposure to lead-based paint.

3.  Entitlement to an initial disability rating higher than 
10 percent for pulmonary emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC in July 2004.  

Initially, the Board notes that the veteran's appeal 
originally included the issue of entitlement to service 
connection for short-term memory loss with a learning 
disability, claimed as secondary to exposure to lead-based 
paint.  During the pendency of the appeal, the RO, in an 
October 2006 rating decision, granted service connection for 
short-term memory loss secondary to exposure to lead-based 
paint, evaluated as noncompensably disabling from July 17, 
2001 and 10 percent disabling from December 10, 2005.  The 
veteran was notified of this decision and, to date, has not 
filed a notice of disagreement.  Therefore, the issue of any 
higher evaluation for this disability is not presently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).

The claim for an initial disability rating higher than 10 
percent for pulmonary emphysema is being REMANDED to the RO 
via the AMC.  VA will notify the veteran if further action is 
required on his part concerning this claim.




FINDINGS OF FACT

1.  Competent medical evidence does not indicate that the 
veteran's genitourinary disability, renal cysts, is causally 
related to his period of military service, including exposure 
to lead-based paint.

2.  The medical evidence of record does not show the veteran 
has a liver disability.


CONCLUSIONS OF LAW

1.  A genitourinary disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  A liver disability was not incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
December 2001, prior to the initial adjudication of his 
claims in the March 2002 rating decision at issue.  He was 
provided an additional VCAA notice letter in August 2005.  

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the August 2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice, including 
as it relates to the downstream disability rating and 
effective date elements of his claims, in the May 2006 
supplemental statement of the case, as well as in a letter 
sent in November 2006.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
private and VA medical records, lay statements and a report 
of VA examination.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Analysis

The veteran contends that the claimed conditions are the 
result of inservice exposure to lead-based paints.

Entitlement to service connection for genitourinary 
disability, claimed as secondary to exposure to lead-based 
paint.

With respect to Hickson element (1), a December 2005 VA 
examination noted that a retroperitoneal echo done in April 
2002 revealed bilateral kidneys cysts.  This finding was 
confirmed by a CAT scan of the abdomen done in December 2002 
which revealed renal cysts.  Accordingly, Hickson element 
(1), current disability, has been met.  

In regard to Hickson element (2), inservice incurrence, the 
Board notes that service connection has already been 
established for short-term memory loss as secondary to 
exposure to lead-based paint.  See the October 2006 rating 
decision.  Therefore, for the sake of consistency, the Board 
will concede that the veteran was exposed to lead-based paint 
in service.  Hickson element (2) has been met.  

But with respect to the lone remaining Hickson element (3), 
medical nexus, there is no medical evidence etiologically 
linking the veteran's renal cysts to his military service, 
including to his inservice exposure to lead-based paint.  On 
the contrary, the December 2005 VA examiner opined, after 
examining the veteran and reviewing the claims file, that the 
renal cysts were "unrelated to his military exposures."  
There is no opinion of record that contradicts that offered 
by the VA physician in connection with this claim.  

The only evidence in support of the veteran's claim is his 
own lay statements.  However, the Board notes that where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning 
causation, his lay statements are of no probative value in 
this regard.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (2006); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

Entitlement to service connection for a liver disability, 
claimed as secondary to exposure to lead-based paint.

With respect to Hickson element (1), there is no evidence of 
a liver disability shown currently.  During the December 2005 
VA examination, the veteran stated that more than 10 years 
ago he was told that he had a liver problem, but he did not 
know what kind and had not had any recurrence of this.  He 
denied any nausea, vomiting or diarrhea.  His liver function 
tests had been normal since then and abdominal ultrasounds 
and CAT scans had not revealed any liver problems.  

Abdominal examination revealed no tenderness, distention or 
hepatosplenomegaly.  There were no stigmata of hepatic 
disease.  Laboratory results reflected normal liver findings.  
The VA examiner concluded that there was no evidence of any 
current liver problem.  

In the absence of a confirmed diagnosis of liver disability, 
meaning medical evidence showing the veteran has the 
condition alleged, service connection is not warranted.  The 
case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).  And as 
discussed above, the veteran is not competent to provide an 
opinion, himself, on medical matters such as diagnosis and 
etiology of diseases.  See Espiritu.  

In short, Hickson element (1) has not been met.  So service 
connection must be denied on this basis alone - irrespective 
of any other Hickson considerations.


ORDER

Entitlement to service connection for genitourinary 
disability, claimed as secondary to exposure to lead-based 
paint, is denied.  

Entitlement to service connection for a liver disability, 
claimed as secondary to exposure to lead-based paint, is 
denied.


REMAND

Entitlement to an initial disability rating higher than 10 
percent for pulmonary emphysema.  

In a February 2006 rating decision, the RO granted service 
connection for pulmonary emphysema, evaluated as 10 percent 
disabling from July 17, 2001.  In a January 2007 Appellant's 
Post-Remand Brief, the representative noted that the veteran 
had filed a notice of disagreement (NOD) with the assigned 
evaluation for pulmonary emphysema in February 2006.  While 
the Board does not construe the specific correspondence 
referenced by the representative (statement received on 
February 28, 2006) as a valid NOD (it does not mention either 
the February 2006 rating decision or pulmonary emphysema), 
the Board will construe the representative's January 2007 
Brief as such.  See 38 C.F.R. § 20.201 (2006).

The filing of an NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  But, 
here, the RO has not yet issued a statement of the case (SOC) 
concerning the increased rating issue or given the veteran an 
opportunity to perfect an appeal to the Board on this 
additional issue by filing a timely substantive appeal (e.g., 
a VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200 
(2006).  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that in circumstances - as here, where an NOD has 
been filed, but an SOC has not been issued, the Board must 
remand (as opposed to refer) the claim to the RO for issuance 
of an SOC.

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

Send the veteran an SOC pertaining to 
the issue of entitlement to an initial 
disability rating higher than 10 
percent for pulmonary emphysema.  
Advise him and his representative of 
the time period in which to perfect an 
appeal to the Board concerning this 
additional claim.  And only if a timely 
substantive appeal is received should 
this additional claim be returned to 
the Board.  See 38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2006).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


